Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the "sampling module", "comparison unit", "assignment unit", "retrieving unit", "identification module", and "adjustment unit" in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed adjusting a dispatch priority value of an application by setting a minimum dispatch priority of the application based on a future workload demand value.  
Bobroff NPL (N. Bobroff, A. Kochut, and K. Beaty. Dynamic placement of virtual machines for managing SLA violations. In Proceedings of the 10th IFIP/IEEE International Symposium on Integrated Network Management (IM), 2007) discloses a management algorithm for dynamic server migration and consolidation to reduce the amount of required capacity and rate of service level agreement violations (page 119, abstract).  The management algorithm is accomplished by a measurement module for determining historical resource demand, a forecasting module for predicting future demand, and a placement module for allocating resources according to the forecasted demand (page 124, figure 5).

Bubba (US 2009/0119673) discloses a method of allocating an amount of resources to an application program based on a service level requirement (abstract).  Applications are associated with priority levels that indicate a minimum requirement for resources (¶ 136).
However, none of the discovered references anticipate or obviate the claimed adjusting a dispatch priority value of an application by setting a minimum dispatch priority of the application based on a future workload demand value, as recited in the independent claims as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199